Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.

Con la mayor consideración, la opinión mayoritaria con-funde los principios que gobiernan la recta adjudicación de estos recursos. No realiza interpretación alguna del Art. 237 del Código Penal, 33 L.P.R.A. see. 4433, que tipifica el delito de fuga clásico; menos, invocar el principio de lega-lidad de su Art. 8 (33 L.P.R.A. sec. 3031).

Al hacerlo, la Mayoría ignora la ley aplicable y se aferra a una visión arcaica de instituciones carcelarias rodeadas de muros, verjas y vigiladas por guardias, no cuando la libertad del confinado comprende otras medidas más avan-zadas de restricción establecidas por la Asamblea Legislativa.(1)

*490
Vía una interpretación forzada,

(2)

 rehusamos derogar el delito de fuga especial, modalidad tipificada en la Ley Núm. 116, según enmendada, 4 L.P.R.A. sec. 1101 et seq., y convertirlo judicialmente “en el derecho a permisos extendi-dos de fuga”.

Como “stare decisis”, esta decisión impacta seria y nega-tivamente el sobrecargado sistema correccional y debilita sus mecanismos de control y supervisión. Significa que las autoridades no podrán encausar a los numerosos confina-dos que incurrieron en este delito de fuga especial, al eva-dirse y no regresar a los Hogares de Adaptación Social, de donde salieron con permisos extendidos; sus delitos quedan impunes. Desconocemos exactamente cuántos confinados son, están bajo investigación o en trámites ante los tribu-nales de primera instancia. Sí sabemos, que en este Foro apelativo penden recursos de diecisiete (17) convictos acu-sados que resultarán beneficiados hoy por esta decisión.
La situación reviste de gravedad y urgencia. Primero, hasta que la Asamblea Legislativa redacte una disposición legal que satisfaga el criterio mayoritario, las alternativas a corto plazo que tienen las autoridades correccionales es desatender el problema o, para proteger la seguridad de la ciudadanía, suspender el programa de pases extendidos y cancelar los vigentes. Segundo, por sus efectos retroactivos, cuantitativamente la Opinión mayoritaria no sólo se pro-yecta sobre las fugas actualmente bajo investigación, o en trámite judicial, sino que sus “beneficios” se extienden a todos aquellos confinados que en el pasado se hayan decla-*491rado culpables y, al igual que los aquí peticionarios Luis A. Báez Ramos y José A. Colón De Jesús (Certiorari: CC-98-816 y 947), pidan la nulidad de sus sentencias bajo la Re-gla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esta decisión es una llave judicial que instantáneamente “abre” las puertas cerradas hace años de los Hogares de Adaptación Social, pues anula todas las sentencias de fuga dictadas contra confinados evasores con permisos extendi-dos, no importa que hayan sido basadas en alegaciones de culpabilidad o en fallos o veredictos condenatorios.
I
Bastaría un análisis cuidadoso del historial legislativo y la evolución de la Ley Núm. 116 de 22 de julio de 1974 (4 L.P.R.A. sec. 1101 et seq.) para la Mayoría percatarse de que su interpretación desatiende los claros textos de sus Arts. 31 y 10 (4 L.P.R.A. sees. 1205 y 1136) que directa y expresamente tipifican una nueva forma del delito de fuga aplicable al confinado que disfruta de un pase extendido o temporero y se evade al no regresar al Hogar de Adaptación Social en las fechas o días prefijados. Elaboremos.
El Art. 31 (4 L.P.R.A. see. 1205) lee:

Cualquier confinado que dejare de regresar al Hogar de Adaptación Social o que lo hiciera después de la hora indicada en el permiso que se le haya concedido quedará sujeto a lo dis-puesto en la see. 1136 [Art. 10] de este título.

A su vez, el Art. 10 (4 L.P.R.A. sec. 1136) dispone taxa-tivamente:
Cualquier confinado que no regresare a la institución penal o centro de tratamiento público o privado, donde se encuentre recluido, o que lo hiciera después de la hora indicada en el permiso que le haya sido concedido, será considerado fugitivo de la justicia y procesado conforme a continuación se dispone:
(1) Si el confinado no regresare o el regreso ocurriere después de transcurridas las cuarenta y ocho (48) horas de haber expi-rado el permiso concedido, incurrirá en el delito de fuga y le *492serán aplicables las disposiciones de la see. 4428 [Art. 232] del Título 33 [Código Penal].
(2) Si el regreso ocurriere dentro de las cuarenta y ocho (48) horas de haber expirado el permiso, la situación será evaluada por el Administrador o los funcionarios que él designe, a los fines de determinar si hubo razones justificadas para dicha de-mora, o si, por el contrario, procede que se procese a la persona en cuestión por el delito de fuga, según se dispone en el inciso anterior. (Enfasis suplido.)
La Asamblea Legislativa estableció y describió así deta-lladamente una nueva modalidad del delito de fuga para cubrir “cualquier confinado que no regresa” o lo hace des-pués de la hora concedida al Hogar de Adaptación Social. Lo clasificó como fugitivo de la justicia con el propósito de que la Policía y demás agentes públicos pudieran empren-der inmediatamente su búsqueda y eventual arresto. Ad-viértase que el legislador no cualificó de ningún modo el período de tiempo fijado en el permiso, esto es, su carácter de extendido o temporal. En otras palabras, la Asamblea Legislativa no impuso otros requisitos ni diferenció sus ele-mentos en modalidades semánticas(3) basadas en permisos o pases "temporales o extendidos”. Por mandato expreso, este delito de fuga especial se configura ante la omisión del confinado a personarse, contrario a los términos del per-miso “que se le haya ... concedido”.
*493HH HH
Aun cuando la Mayoría acepta que los Arts. 10 y 31 de la Ley Núm. 116, supra, tipifican esta modalidad especial del delito de fuga (Opinión mayoritaria, págs. 486-488), se niega a aplicarla a base del argumento de que los pases extendidos no tienen fecha de expiración. Id., pág. 486. Inexplicablemente, ese razonamiento mayoritario no reco-noce la obligación ínsita que el propio pase extendido con-tiene del convicto regresar físicamente, todas las semanas, a la institución y firmar el nombre ante un oficial de custodia. (Opinión mayoritaria, págs. 474-477). Como re-sultado, desnaturaliza el deber afirmativo de “regresar”.
Regresar, del latín regredior, significa simplemente “[i]r de nuevo a un sitio de donde se ha salido” (M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1986, pág. 978); “[vjolver al lugar donde se partió” (Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 1246); “al lugar de origen o al punto de partida” (G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, 23 ed., Argentina, Ed. Heliasta, 1994, T. VII, pág. 108).
Ciertamente cuando el legislador tipificó en delito (fuga especial) la omisión del confinado en volver de donde salió —regresar el día o en “la hora indicada en el permiso” (4 L.P.R.A. see. 1136) — , no estableció la sutileza que la Ma-yoría hace de que el delito sólo cubre “permisos o pases que establecen un término de regreso ...”. (Énfasis suprimido.) Opinión mayoritaria, pág. 486. Distinto a esa conclusión mayoritaria —que expresamente se hace eco de la conten-ción de la Sociedad para Asistencia Legal— un permiso extendido tiene, al decir mayoritario, “un término de regreso”. Ese “término de regreso” es precisamente el límite de tiempo fijado en esos permisos que genera la obligación semanal del confinado volver a la institución para repor-*494tarse, firmar y entrevistarse con el funcionario concernido. Aún bajo la limitada óptica mayoritaria, ¿puede seria-mente negarse que ello entraña unos términos “tempora-les”? ¿Un “regresar” al Hogar de Adaptación Social?
La obligación semanal de regresar derrota la tesis ma-yoritaria de que los pases extendidos no establecen un término. Aun así, aparentemente para la Mayoría, “regre-sar” sólo significa “ingresar”, esto es, retornar y permane-cer recluido en la institución. Bajo ese enfoque mayorita-rio, cuando un confinado con “pase extendido” acude semanalmente a la institución, realmente no está “regre-sando”, no está volviendo al lugar de donde salió. La nota irónica de ese argumento es que ciertamente los aquí peti-cionarios “no regresaron” por una sola razón: se evadieron.
Nada hay en los antecedentes de la Ley Núm. 116, supra, que avalen semejante conclusión ni trato diferencial. Todo lo contrario. Cualesquiera dudas legítimas quedan disipadas con una lectura del penúltimo párrafo del Art. 10 de la Ley Núm. 116, supra, añadido por la See. 2 de la Ley Núm. 27 de 20 de julio de 1989 (4 L.P.R.A. see. 1136),(4) *495mediante el cual la Asamblea Legislativa determinó que los permisos extendidos “a los confinados ... que residan en sus hogares o en la comunidad ... se regirán por las dispo-siciones de est[e Artículo]” y otras disposiciones reglamen-tarias “dirigida [s] a lograr los propósitos del programa y a proteger la seguridad de la comunidad”. (Énfasis suplido.) 4 L.P.R.A. see. 1136.
HH HH 1 — I
En el fondo, la diferencia conceptual que la Mayoría in-tenta hacer entre permisos temporeros y extendidos, ba-sada en el límite de tiempo, es un reductio ad absurdum.(5) Equivale a decir que a los confinados que se les brinda un permiso temporal (salida por poco tiempo), si no regresan, cometen el delito de fuga especial; aquellos a quienes se les concede más tiempo, si no regresan en los distintos perío-dos semanales que deben hacerlo, no lo cometen. Aún cuando en ambas situaciones, se evaden, (“no regresan”), unos cometen el delito, otros no.
La Mayoría reconoce que los acusados no estaban bajo el beneficio de libertad bajo palabra, sino confinados que se encontraban cumpliendo su pena en un Hogar de Adapta-ción Social; o sea, “clientes residentes” de éste. Sin embargo, para la Mayoría sólo “regresan” los que tienen per-misos temporales, no los de “pases extendidos”. Se aduce que tales pases, por definición, son “de naturaleza *496permanente”. Opinión mayoritaria, pág. 478. Olvida así la Mayoría su propia “advertencia”: que esa definición de-pende, y es así, “en circunstancias normales y siempre y cuando el convicto cumpla con la reglamentación aplicable ...”. (Énfasis suplido.) íd. Dicho de otro modo, la supuesta naturaleza permanente no es característica inherente de los permisos extendidos, sino que depende de una “circuns-tancia ... normal ...”, al decir mayoritario, “siempre y cuando el convicto cumpla con la reglamentación aplicable ...” íd. Y sabemos que esa reglamentación, rubricada taxa-tivamente en la Ley Núm. 116, supra, es precisamente que acudan y se presenten semanalmente al Hogar de Adapta-ción, no que se evadan. Más allá de la ficción, como cues-tión de realidad, no importa la extensión del permiso ni dónde los confinados duerman, ellos regresan al Hogar de Adaptación. Por lo tanto, qué duda cabe, al no regresar durante el día de la semana que les tocaba y evadirse, co-metieron el delito de fuga especial.
La obligación de regresar semanalmente representaba el elemento vinculante de la medida restrictiva a la liber-tad (confinamiento), a que todos estaban sometidos. Repe-timos, la decisión mayoritaria tiene el ilógico resultado de sostener que aquellos convictos que tienen “pases tempora-les” de uno (1) o más días, o una o varias semanas, o uno o varios meses, si no regresan, cometen el delito de fuga; aquellos que tienen que regresar semanalmente (“pases ex-tendidos”), si no lo hacen, no lo cometen.
La distinción es superficial e insostenible. Lógicamente todo convicto, mientras goza de un permiso, sea “perma-nente o temporero” (obviamente en ese período ninguno pernocta en el Hogar de Adaptación), no está físicamente “recluido” en la institución; por ende, la conducta que, como elemento esencial, configura este delito de fuga especial en ambas situaciones, es evadirse, “no regresar” a la institución el día prefijado en cualesquiera de esos permisos.
*497IV
En resumen, no tratamos aquí transgresión alguna vin-culada al principio de legalidad, como cree la Mayoría; tampoco interpretar el Art. 237 del Código Penal, supra, expositivo del delito de fuga clásico. Estamos ante una nueva modalidad del delito de fuga legislativamente dise-ñado para cubrir específicamente a los confinados en Hoga-res de Adaptación Social, que con permisos no regresan y se evaden. Como prohibición penal, la sencillez, claridad y es-pecificidad del lenguaje de los Arts. 31 y 10 de la Ley Núm. 116, supra, es lo suficientemente explícito para notificarle de antemano a los acusados cuál era la conducta vedada (“no regresar”), susceptible de ser castigada. No era menes-ter tener cualidades de adivino; tampoco estamos ante una trampa legal para incautos, sino un delito que informaba sin duda alguna lo prohibido.
No pequemos de ingenuos. Ninguno ha sostenido que se encontraba en libertad por haber extinguido su condena. Conocían muy bien que estaban confinados y sujetos al sis-tema correccional por delitos graves. Tampoco pueden pretender ignorancia. Como reconoce la opinión mayoritaria, pág. 478, fueron debidamente orientados y advertidos —suscribieron y firmaron un documento al efecto— sobre la oportunidad, los beneficios y las obligaciones que represen-taba acogerse al pase extendido, en particular su tempora-lidad, consistente del deber de regresar semanalmente a la institución para la firma y entrevista correspondiente, so pena de cometer el delito de fuga especial, tipificado en los Arts. 31 y 10 de la Ley Núm. 116, supra.
La interpretación judicial tiene, por naturaleza, una evolución ínsita para cada una de las distintas épocas. B.N. Cardozo, La naturaleza de la función judicial, Buenos Aires, Ed. Arayú, 1955, págs. 62-65. Proponemos la inter-pretación más sensata y justa que revela el historial, espí-ritu y texto prístino de este delito de fuga especial. Al re*498solver lo contrario, la Mayoría pasa por alto que los estatutos penales siempre deben interpretarse conforme la intención legislativa, a la luz de las realidades sociales de donde surgen y operan. Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997); Pueblo v. Batista Montañez, 113 D.P.R. 307, 313 (1982).
Anular retroactivamente todas las sentencias y dejar sin castigo a los numerosos confinados que con pases extendi-dos se han evadido, y únicamente penalizar a quienes con permiso temporero incurren en igual conducta, ¿contribuye a su rehabilitación? ¿Protege la seguridad de la comuni-dad? ¿Reivindica y fortalece la tan necesaria autoridad del sistema correccional? Vía la interpretación mayoritaria, ¿podemos atribuirle a la Asamblea Legislativa el brutum fulmen de castigar solamente a los confinados que con per-misos temporeros se evaden? ¿Dejar “sin dientes” la ley?
Contestamos en la negativa. Desde el estrado, siempre es más fácil una interpretación libérrima, aunque conduzca a resultados absurdos. Pacheco v. Vargas, Alcaide, supra, pág. 409.

 En virtud de la autoridad expresa de la Ley Orgánica de la Administración de Corrección —Ley Núm. 116 de 22 de julio de 1974, según enmendada por las Leyes Núm. 21 de 10 de julio de 1978 (4 L.P.R.A. sees. 1Í62, 1165, 1202, 1203, 1205, ant. see. 1216 y 1281) y Núm. 27 de 20 de julio de 1989 (4 L.P.R.A. secs. 1112(b) y (e), 1136, y 1161-1163) — , desde hace algún tiempo, Corrección designó “instituciones adecuadas”privadas, los llamados Hogares de Adaptación Social. Los confinados que allí ingresan —denominados eufemísticamente “clientes residentes” de la institu-ción— son elegibles para recibir permisos o pases para salir de la institución siempre que cumplan con los requisitos válidamente establecidos en el Reglamento sobre Per-misos a Confinados para Salir Fuera de las Instituciones Penales, Art. 10 de la Ley *490Núm. 116 (4 L.P.R.A. see. 1136). Además de los requisitos de elegibilidad, el Admi-nistrador de Corrección establece por reglamento la forma en que habrá de compro-barse la salida y el regreso a la institución, condiciones y duración de los diferentes permisos.


 En materia de interpretación penal, la regla dorada nos la suministra el Art. 6 del Código Penal, 33 L.P.R.A. see. 3021, al señalar que las “palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”.
Es elemental que toda interpretación de ley debe ser congruente y haga viable el propósito del legislador, no anularlo u obstaculizarlo. Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988).


 “Las leyes, incluyendo las penales, no son ejercicios inútiles de composición literaria. Son instrumentos de gobierno, y al interpretarlas ‘el propósito general es una ayuda mucho más importante para el significado que cualquier regla que pue-dan prescribir la gramática o la lógica formal’. Esto es así porque el propósito de una ley está sumergido en sus palabras, aunque no siempre se exprese de manera pe-dante en las palabras. El significado de la ley, debe recordarse, es más para sentirse que para demostrarse o, como en algún sitio ha expresado el Juez Learned Hand, el arte de la interpretación es ‘la proliferación del propósito’. Al buscar ese propósito conviene recordar que no importa la elasticidad que pueda concederse al término científico, éste no puede usarse para describir el proceso legislativo. Ese es un pro-ceso imperfecto pero práctico, mediante el cual el ciudadano ordinario adapta los medios al propósito, excepto cuando se refiere a problemas técnicos fuera del saber del hombre promedio.” Pueblo v. Tribunal Superior, 81 D.P.R. 763, 789 (1960), citando con aprobación a United States v. Shirey, 359 U.S. 255, 260 (1959).


 El entonces Secretario de Justicia, Ledo. Héctor Rivera Cruz, en su Memo-rando de 19 de julio de 1989 sobre el P. del S. 467, convertido al otro día por el Gob. Hon. Rafael Hernández Colón en la aludida Ley Núm. 27, supra, exponía:
“Las enmiendas propuestas al inciso (b) del Artículo 5 y al Artículo 10 de la Ley Núm. 116 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. Secciones 1112 y 1136, son de carácter aclarativo. Si bien el Artículo 5 inciso (b)(3) faculta a la Admi-nistración a ‘utilizar el método de rehabilitar en la comunidad en la mayor dimensión posible,’ no es del todo claro el que ello incluye el permitir a confinados debidamente cualificados a pernoctar en la libre comunidad, bajo ciertas condiciones, en progra-mas de trabajo, estudio o de tratamiento médico, entre otros. Aunque la facultad concedida en virtud de dicho artículo es sumamente amplia, encontramos que el Artículo 10 que trata sobre los permisos a confinados para salir de las instituciones sólo hace referencia a un Reglamento que está más bien dirigido a la concesión de pases de relativamente corta duración.
La enmienda tiene el propósito de precisar con toda claridad que entre los mé-todos ‘de rehabilitar en la comunidad’ está comprendida la implantación de progra-mas de trabajo, estudio y de tratamiento, entre otros, en la libre comunidad que permitirían a un confinado debidamente cualificado a pernoctar en sus hogares o en la libre comunidad durante la duración total o parcial del programa. Estos métodos estarán asimismo sujetos a los controles necesarios en consecución de la rehabilita-ción del confinado y cónsonos con la seguridad de la comunidad. Los criterios a utilizarse por la Administración ya están contenidos en el propio Artículo 10 sobre la concesión de permisos a confinados para salir de las instituciones por lo que se adi-*495dona un párrafo a dicho Artículo expresamente autorizando la concesión de permisos a confinados para que residan en sus hogares o en la comunidad como parte de los programas contemplados de trabajo, estudio o tratamiento. Se faculta además, a la Administración para que mediante reglamentación adopte disposiciones complemen-tarias para lograr los propósitos del programa y a proteger la seguridad de la comunidad.” (Enfasis suplido.)


 En la obra Black’s Law Dictionary, 5ta ed., Minnesota, Ed. West Publishing Co., 1979, pág. 1150, encontramos definida la clásica frase latina reductio ad absur-dum: “In logic, the method of disproving an argument by showing that it leads to an absurd consequence”. Se llama argumento ad absurdum “porque por medio de él se conduce a quien niega la verdad de la tesis a consecuencias absurdas e inconvenientes”. J.M. Mans Puigarnau, Lógica para Juristas, Barcelona, Ed. Bosch, 1969, pág. 206.